UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number: 811- 04888 Dreyfus Ultra Short Income Fund (Exact name of registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) Bennett A. MacDougall, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6400 Date of fiscal year end: 11/30 Date of reporting period: July 1, 2016-June 30, 2017 Item 1. Proxy Voting Record Dreyfus Ultra Short Income Fund DREYFUS INSTITUTIONAL PREFERRED MONEY MARKET FUNDS Ticker: Security ID: 26200T208 Meeting Date: JUL 15, 2016 Meeting Type: Special Record Date: JUN 10, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Change of Fundamental For For Management Investment Policy Regarding Industry Concentration SIGNATURES Pursuant to the requirements of the Investment Company Act of 1940, the Registrant has duly caused this Report to be signed on its behalf by the undersigned, thereunto duly authorized. Dreyfus Ultra Short Income Fund By: /s/ Bradley J. Skapyak Bradley J. Skapyak President Date: August 17, 2017
